N-CSR Item 12(b) - Exhibits: Certifications SECTION 906 CERTIFICATION Pursuant to 18 U.S.C.§ 1350, the undersigned officers of Federated Core Trust II, L.P. on behalf of Market Plus Core Fund (the “Registrant”), hereby certify, to the best of our knowledge, that the Registrant’s Report on Form N-CSR for the period ended December 31, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities and Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated: February 20, 2009 /s/ J.
